Exhibit 24.1 INTERNATIONAL COAL GROUP, INC. POWER OF ATTORNEY We, the undersigned directors of International Coal Group, Inc., a Delaware corporation (the “Company”), hereby severally constitute and appoint Bennett K. Hatfield and Bradley W. Harris, and each of them, our true and lawful attorneys with full power to them, and each of them, with full powers of substitution and resubstitution, to sign for us and in our names in the capacities indicated below, the Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to said Annual Report, and generally to do all such things in our names and on our behalf in our capacities as directors to enable the Company to comply with the provisions of the Securities Exchange Act of 1934 and all requirements of the Securities and Exchange Commission, hereby ratifying and confirming our signatures as they may be signed by our attorneys, or any of them, or their substitute or substitutes, to said Annual Report any and all amendments. IN WITNESS WHEREOF, the undersigned directors and officers of the Company have executed this power of attorney as of the 10th day of February, 2011. /s/ Wilbur L. Ross, Jr. /s/ Cynthia B. Bezik Name: Wilbur L. Ross, Jr. Name: Cynthia B. Bezik Title: Non-Executive Chairman of the Board of Directors and Director Title: Director /s/ Maurice E. Carino, Jr. /s/ William J. Catacosinos Name: Maurice E. Carino, Jr. Name: William J. Catacosinos Title: Director Title: Director /s/ Stanley N. Gaines /s/Bennett K. Hatfield Name: Stanley N. Gaines Name: Bennett K. Hatfield Title: Director Title: President, Chief Executive Officer and Director /s/ Samuel A. Mitchell /s/ Wendy L. Teramoto Name: Samuel A. Mitchell Name: Wendy L. Teramoto Title: Director Title: Director /s/ Bradley W. Harris Name: Bradley W. Harris Title: Senior Vice President, Chief Financial Officer and Treasurer
